Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 2, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 4, 5, 8-12 and 26-33 are currently pending. Claims 1 and 26 have been amended by Applicants’ amendment filed 02-02-2021. No claims have been added or canceled by Applicants’ amendment filed 02-02-2021.

Applicant's election without traverse of Group I, claims 1, 2, 6, 8, 9 and 12 (claim 6, now canceled), directed to a method for synthesizing and screening lead compounds; and Applicant did not elect Species (A) because claims 4, 16 and 18 were withdrawn, in the reply filed on February 5, 2018 is acknowledged.  

Claims 4, 5, 10, 11, 13, 14, 16-18 and 20-25 (claims 13, 14, 16-18 and 20-25, now canceled) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.



	Therefore, claims 1, 2, 8, 9, 12 and 26-33 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application is a US Patent Application, filed on June 18, 2015, which claims the benefit of foreign priority to Chinese Patent Application No. 201210555548.3, filed on December 20, 2012.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Chinese Application 201210555548.3, filed December 20, 2012, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claims 1 and 26 do not have support for; “wherein each of the i number of tag sequences comprises a DNA fragment and a cytidine ribonucleotide linked to its 3’ end”. Therefore, the priority date for the presently claimed invention is December 18, 2013, the filing date of PCT/CN2013/089873. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 and 26 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 2, 2021 are acknowledged and have been 



Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “a cytidine ribonucleotide” to refer to any modified or unmodified cytidine ribonucleoside and/or any modified or unmodified cytidine comprising one or more phosphate groups such as, for example, unsubstituted and unmodified cytidine, cytidine analogs, cytidine derivatives, substituted cytidines, etc. (e.g., N-acetyl cytidine, 2’-OMe-Ac-cytidine, 2’-OMe-5-Me-cytidine, benzoyl cytidine, cytidine monophosphate, cytidine deoxyribonucleotide, etc.). 
The Examiner has interpreted the term “wherein each of the i number of tag sequences comprises a DNA fragment and a cytidine ribonucleotide linked to its 3’ end” to refer to an i number of tagged sequences bound to an i number of synthetic building blocks (e.g., wherein the synthetic building blocks comprise a DNA fragment) and/or to refer to tag sequences that comprise a DNA fragment when the tag sequences are not bound to the synthetic building blocks.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1, 2, 8, 9, 12 and 26-33 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 26 are indefinite for the recitation of the term “a cytidine ribonucleotide” such as recited in claim 1(1), line 6 because it is unclear as to the structures encompassed by the term “cytidine ribonucleotide”, and whether the term refers specifically to an unsubstituted and unmodified cytidine molecule comprising one or more phosphate groups; whether the term refers to a modified or unmodified cytidine ribonucleoside; whether the term encompasses cytidine analogs, cytidine derivatives, cytidine deoxyribonucleotide, modified cytidines, etc.; and/or how the cytidine ribonucleotide is bound to each compounds of the compound library (e.g., each cytidine ribonucleotide comprising one or more 
Claims 1, 8, 26 and 30 are indefinite for the recitation of the term “the initial synthetic building blocks” such as recited in claim 1(2)(b), lines 1 and 2. There is insufficient antecedent basis for the term “the initial synthetic building blocks” in the claims because claim 1(2)(a), lines 3-4 recites the term “i number of initial synthetic building blocks”.
Claims 1 and 26 are indefinite for the recitation of the term “in a manner of linear combination” such as recited in claim 1(2)(b), lines 2-3 because it is unclear as to whether the term is referring to (and defined by) the “wherein” clause outlining the addition of new synthetic building blocks, whether the term refers to a particular synthetic mechanism, a combination of specific synthetic steps, a general synthetic method, to split and pool synthesis, to combining algebraic equations, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined. 
Claims 1 and 26 are indefinite for the recitation of the term “linking the start sequence to a synthetic building block” (underline added) such as recited in claim 1(2)(a), lines 1-2, and the term “a new synthetic building block is added” such as recited in claim 1(2)(b), lines 3 because it is unclear if the synthetic building blocks that are linked or added to the start sequences are one of the “i number of synthetic building blocks” prepared in step (1); whether these building blocks comprise the cytidine ribonucleotide; and/or whether a set of different synthetic building blocks (not from the i number of synthetic building blocks previously prepared) having any structure is linked to the start sequence and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “screening the single-stranded DNA-encoded compound library to select target compounds” in claim 1(3), lines 1-2 because it is unclear as to where the recited “target compounds” came from, and how the screening a compound library results in the selection of “target compounds”; what type of “screening” is performed; whether the DNA-encoded compound library is simply dissolved in a solvent and divided into vials (e.g., screening?); whether the DNA-encoded library is subjected to analysis such as IR, NMR or MS (e.g., screening?); whether the compound library is contacted with some solution comprising analytes; whether the compound library is contacted with additional building blocks, etc. and, thus, the metes and bounds of the claim cannot be determined.

Claims 2 and 9 are indefinite insofar as they ultimately depend from claim 1. Claims 27-29 and 31-33 are indefinite insofar as they ultimately depend from claim 26.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s arguments and amendments, filed 02-02-2021.

(1)	The rejection of claims 1, 2, 8, 9, 12 and 26-33 is maintained under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan et al. (US Patent Application No. 20090062147, published March 5, 2009) in view of Vaidyanathan et al. (US Patent Application Publication No. 20110104785, published May 5, 2011) as evidenced by Lin (Dissertation, Michigan Technological University, 2013, 1-171).
Regarding claims 1, 8, 9, 12, 26 and 28-32, Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag, wherein the method utilizes a “split and pool” strategy in which a solution comprising an initiator, comprising a first building block linked to an encoding oligonucleotide, is divided (split) into multiple fractions, such that in each fraction, the initiator is reacted with a second, unique, building block and a second unique oligonucleotide which identifies the second building block, wherein the reactions can be simultaneous or sequential; and the dimeric molecules produced in each of the fractions is combined (pooled) and then divided again into multiple fractions, such that each of these fractions is then reacted with a third unique (fraction-specific) building block and a third unique oligonucleotide which encodes the building block, wherein the number of unique molecule present in the product library is a function of (1) the number of different building blocks used at each step of the synthesis, and (2) the number of times the pooling and dividing process is repeated (corresponding to synthesizing a compound library by a combinatorial method; preparing synthetic building blocks; selecting 1 to i synthetic building blocks; linking in series to a specific tag sequence; synthesizing compounds by reacting the initial building blocks in a manner of linear combination; and lengthening) (paragraph [0005]). Morgan et al. teach synthesizing a molecule comprising or consisting of a functional moiety which is operatively linked to an encoding oligonucleotide through the steps of (1) providing an initiator compound consisting of a functional moiety comprising n building blocks, where n is an integer of 1 or greater (interpreted as ≥ 3 building blocks), wherein the functional moiety comprises at least one reactive group and wherein the functional moiety is operatively linked to an initial oligonucleotide; (2) reacting the initiator compound with a building block comprising at least one complementary reactive group, wherein the at least one complementary reactive group is complementary to reactive group of step (1), and (3) reacting the initial oligonucleotide with an incoming oligonucleotide which identifies the building block of step (b) in the presence of an enzyme which catalyzes ligation of the initial oligonucleotide and the incoming oligonucleotide, thereby producing a molecule which comprises or consists of a functional moiety comprising n+1 building blocks which is operatively linked to an encoding oligonucleotide (corresponding to synthesizing compounds; ≥ 3 tagged building blocks; and reacting a start sequences with the initial building block, claim 30) (paragraph [0006]). Morgan et al. teach that the invention provides an improvement in methods to produce DNA-encoded libraries, wherein the encoding oligonucleotides are single-stranded or double-stranded oligonucleotides (corresponding to single-stranded DNA encoded libraries) (paragraphs [0008], lines 12-14; and [0030]; lines 24-25). Morgan et al. teach an oligonucleotide tag to each member of a vast collection of molecules (paragraph [0031]). Morgan teach that the invention provides a method for identifying a compound which binds to a biological target, comprising the steps of: (a) contacting the biological target with a compound library of the invention; (b) removing library members that do not bind the target; (c) amplifying the encoding oligonucleotides of the at least one member of the compound library the binds to the target; (d) sequencing the encoding oligonucleotides of step (c); and (e) using the sequences to determine the structure of the functional moieties of the members of the compound library which bind to the biological target (corresponding to screening; sequencing; select target compounds; determining building oligonucleotides that are used in the method of the invention are deoxyoligonucleotides; and that compounds provided in Formula I indicate that Y is an oligonucleotide which is attached at is 5’ terminus to C, wherein Example 1 indicates that the single letter codes for deoxyribonucleotides include C = cytidine (corresponding to encompassing a cytidine ribonucleotide; and liked DNA linked to its 3’ end, claims 1 and 26) (paragraphs [0009]; [0084], lines 1-3; [0125]; Figure 1; and Example 1). Morgan et al. teach that a ribonucleotide is linked to the 3’-end of the tag sequences including, for example, compound (1) comprising a deoxycytidine tag sequence; as well as, in tag SEQ ID NOS: 11, 12, 20, 50, 52, 54, 56, 58, 60, 62, 64, etc., wherein each sequence comprises a 3’ deoxycytidine ribonucleotide (interpreted i number of synthetic building blocks, i number of tag sequences tagging i number of synthetic building block, and wherein cytidine is linked to the 3’ end, wherein i is ≥ 3) (paragraphs [0125] and [0127]; and Example 1). Morgan et al. teach that in each cycle, one building block is added to the growing functional moiety and one oligonucleotide sequence, which encodes a new building block, is added to the growing encoding oligonucleotide, wherein in one embodiment the incoming oligonucleotide is from 3 to about 12 nucleobases (corresponding to tagging each building block; synthesizing compounds by linear combination; and encompassing a length of 6 and 9 nucleotides, claims 1, 28 and 29) (paragraph [0058], lines 29-32). Morgan et al. teach that the term “polynucleotide” is used in references to primers, probes, and nucleic acid fragments to be synthesized by primer extension is defined as a molecule comprises of two or more deoxyribo-nucleotides (interpreted as encompassing i number of tag sequences, wherein i is ≥ 3) (paragraph [0099]). Morgan et al. teach that PCR buffer also contains the deoxyribonucleotide triphosphates dATP, dCTP, dGTP and dTTP and a polymerase (paragraphs [0095], lines 1-3). Morgan et al. teach that the functional moiety comprises a linear series of building blocks and this linear series is cyclized using a suitable reaction, for example, if at least two building blocks in the linear array including sulfhydryl groups, the sulfhydryl groups can be oxidized to form a disulfide linkage (corresponding to linear combination; and sulfhydrylization, claim 8) (paragraph [0075], lines 1-6). Morgan et al. teach that a variety of approaches have been taken to produce and screen combinatorial chemical libraries, including approaches to obtain ligands that possess high affinity for one target, but significantly weaker affinity tag is formed as the result of the successive addition of oligonucleotides that identify each successive building block (corresponding to tag linked in series; and synthesizing compounds, claims 1 and 26) (paragraph [0082], lines 1-3). Morgan et al. teach that at the completion of Cycle 4, a portion of the library was capped, wherein the product after purification was dissolved in buffer at pH 8 and the reaction mixture shaken for two hours at room temperature (corresponding to pH 8 to 12; and 0-30C, claim 9) (paragraph [0150]). Morgan et al. teach that amines react with carbonyl-containing groups via reductive amination to form a new carbon-nitrogen bond (corresponding to amination, claim 30) (paragraph [0044]). Morgan et al. teach that the product was dissolved in buffer at pH 8 and the reaction mixture was shaken for 2 hours at room temperature (corresponding to pH 8-12 and temperature 0-30C. claim 31) (paragraph [0150], lines 3-9). Morgan et al. teach that the complementary reactive group includes phosphorous ylide group (corresponding to phosphorylating, claim 32) (paragraph [0045]).
Morgan et al. do not specifically exemplify wherein each tag sequence comprises 12-20 adenosines (instant claims 2 and 27); or T4, RNA ligase (instant claim 33).
Regarding claims 2, 27 and 33, Vaidyanathan et al. teach that in US Patent No. 7361465 provides method for tailing non-polyadenylated RNA molecules, such that the inventor describe improvements in both efficiency of polyadenylation, and in reducing the length of the poly(A) tail, wherein optimized reaction conditions described by the inventors limit the length of the poly(A) tail to no more than 500nt (corresponding to and encompassing 12-20 adenosines, claims 2 and 27) (paragraph [0011]). Vaidyanathan et al. provides a rapid and efficient enzymatic method for removal of excess activated DNA oligonucleotide from a sample following biomolecular ligation reaction, wherein the method increases the sensitivity of detection of the biomolecular ligation product by techniques such as RNA-Seq; and improves upon methods known in the art for 3’-end tagging of RNAs using T4 RNA ligase that are not polyadenylated for the purpose of next-generation sequencing (corresponding to T4 RNA ligase, claim 33) (paragraphs [0024], lines 1-6; [0044], lines 1-4; and Figure 1). Vaidyanathan et al. teach that the 3’-blocking group, wherein the features of the oligonucleotides used in the method are in 5’-adenylated nucleotide at the 5’-end, and (ii) a blocking group at the 3’-end, including 3’-blocked ssDNA oligonucleotide, such that the 3’-end-tagged RNA obtained by performing the methods of the present invention can be readily used to prepare 5’- and 3’-end-tagged cDNA libraries for a variety of applications (paragraphs [0029]; [0035]; [0037], lines 4-7; and [0045], lines 1-4). Vaidyanathan et al. teach that it is desirable to precisely control the length of the poly(A) tail so that the same number of A nucleotides is added each time to give a reproducible reaction (paragraph [0012], lines 5-8). Vaidyanathan et al. teach that the term “nucleoside” refers to a molecule consisting of guanine, adenine, thymine, uridine, or cytidine base covalently linked to a pentose sugar, whereas a “nucleotide” refers to a nucleoside phosphorylated at one end of the hydroxyl groups of the pentose sugar; and a “3’-blocked” oligonucleotide is a DNA or RNA oligonucleotide in which the 3’-terminal nucleotide contains a modified deoxyribose (for DNA) or ribose (for RNA) sugar, such that the 3’-hydroxyl group is unavailable for further extension of the oligonucleotide by 3’ to 5’ phosphodiester bond formation (paragraphs [0064]; and [0070]), wherein acetyl-protected cytidine is widely used as a standard protecting group in oligonucleotide synthesis as evidenced by Lin (pg. 70, last partial paragraph). Vaidyanathan et al. teach that the “tag” is a sequence of DNA or RNA, called a “tag sequence” that permits identification, recognition, and/or molecular or biochemical manipulation of the DNA to which the tag is joined or attached (paragraph [0072], lines 1-4). Vaidyanathan et al. teach that the DNA oligonucleotide is consistent with the expected change in the 3’- and 5’-terminal groups at each stage (interpreted as cytidine is linked to the 3’ end of each of the i tag sequences, and encompassing wherein i is ≥ 3) (paragraph [0090]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using a 3’-blocking group and a 5’-adenylated nucleotide end as exemplified by Vaidyanathan et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to substitute and/or combine the method of synthesizing libraries of molecules which includes an encoding oligonucleotide tag comprising deoxyribonucleotides such as cytidine, such that one building block is added to the growing functional moiety and one oligonucleotide sequence as described by Morgan et al. with the method of limiting the length of the poly(A) tail, including no more than 500nt, and removing excess 5’-adenylated activated DNA oligonucleotide from a sample following a bimolecular ligation reaction by using a 3’-blocking group including cytidine to produce 5’- and 3’-end-tagged RNA libraries as taught by Vaidyanathan et al. with a reasonable expectation of success in readily preparing end-tagged cDNA libraries from RNA; in rapidly and efficiently improving the efficiency of polyadenylation by reducing the length of the poly(A) tail; in precisely controlling the length of the poly(A) tails to provide a reproducible reaction; in optimizing reaction conditions; increasing the sensitivity of detection of the biomolecular ligation product by removing excess activated DNA oligonucleotides from a sample; and improving methods for 3’-end tagging of RNAs that are not polyadenylated for next-generation sequencing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Morgan fails to disclose that each of the i ≥ 3 tag sequences comprises a cytidine ribonucleotide linked to its 3’ end (Applicant Remarks, pg. 7, third full paragraph).
Regarding (a), the Examiner notes that instant claim 1 is broadly recited, and does not recite any specific synthetic building blocks, single-stranded oligonucleotides, tag sequences, start sequences, terminal sequences, cytidine ribonucleotides; compounds; and/or compound structures that are produced. As an initial matter, it is noted that the specific structures encompassed by the term “a cytidine ribonucleotide” is unclear. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). It is noted that instant claims 1 and 26 do not define the term “cytidine ribonucleotide”, and they do not provide any indication as to the structures of the “cytidine ribonucleotides” bound in the synthesized compounds of step (2). It is noted that the instant as-filed Specification recites: that “a ribonucleotide is linked to the 3’-end of the tag sequences in step (1), and the ribonucleotide is cytidine” (paragraph [00022]); and that “[C]ytidines may be linked to tag sequences in order to improve the ligation efficiency of the subsequent single-stranded DNA fragments using RNA ligase” (paragraphs [00047]). Additionally, Tables 1 and 2 of the Specification lists tag sequences 1 to n, each tag sequence comprising “c” at the 3’ end, where it is completely unclear as to the definition and/or structure of “c” (e.g., does it represent a cytidine comprising one or more phosphate groups? ...a cytidine molecule? ...does ”Ac” of sequences 1, 2 and 4-6 represent an acetyl group?) (See; paragraphs [00047]; and [00073]). Furthermore, the Examiner notes that “cytidine” is a nucleoside, and not a ribonucleotide such as adenine, guanine, uracil or cytosine. Clearly, the term “nucleotide” refers to a nucleoside phosphorylated at one of the hydroxyl groups of the pentose sugar as evidenced by Biology Online (pg. 1), and Vaidyanathan et al. (paragraph [0064]). Because the instant as-filed Specification does not provide a structure or a specific definition for the terms “cytidine ribonucleotide” and “cytidines”, the structures encompassed by the terms is wholly unclear. As noted supra, the Examiner has interpreted the term “a cytidine ribonucleotide” to refer to any modified or unmodified cytidine ribonucleoside and/or any modified or unmodified cytidine comprising one or more phosphate groups such as, for example, unsubstituted and unmodified cytidine, cytidine analogs, cytidine derivatives, substituted cytidines, etc. (e.g., N-acetyl cytidine, 2’-OMe-Ac-cytidine, 2’-OMe-5-Me-cytidine, benzoyl cytidine, cytidine monophosphate, cytidine deoxyribonucleotide, etc.). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2111.01(IV)(A)  In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)”; and “[
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
W]here an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (underline added). Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings")”. Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Morgan fails to disclose that each of the i ≥ 3 tag sequences comprises a cytidine ribonucleotide linked to its 3’ end, the Examiner disagrees. Morgan et al. teach producing DNA-encoded libraries, wherein the encoding oligonucleotides are single-stranded oligonucleotides; an oligonucleotide tag to each member of a vast collection of molecules; that each compound comprises an amplifiable tag; n building blocks, where n is an integer of 1 or greater (interpreted as encompassing ≥ 3 synthetic building blocks); synthesizing libraries of molecules which include DNA with an encoding oligonucleotide tag (interpreted as oligonucleotides comprising i number of tag sequences, and synthesizing a compound library); that the encoding oligonucleotide tag is formed as the result of the successive addition of oligonucleotides that identify each successive building block (interpreted as synthetic building blocks, and synthesizing a compound library); 3’-blocked ssDNA oligonucleotide including 3’-end-tagged RNA; that oligonucleotides tagged with deoxycytidine, wherein compound (1) comprises a deoxycytidine tag sequence; and tags having SEQ ID NOS: 11, 12, 20, 50, 52, 54, 56, 58, 60, 62, 64, etc., wherein each sequence comprises a 3’ deoxycytidine ribonucleotide (interpreted i number of synthetic building blocks, i number of tag sequences tagging i number of synthetic building block, and wherein cytidine is linked to the 3’ end, during PCR, multiple copies of each of the tagged oligonucleotides are amplified to provide (i+2) oligonucleotides comprising i number of tag sequences comprising a cytidine ribonucleotide (See; paragraph [0128]). Vaidyanathan et al. teach that the oligonucleotide consists of or comprises ribonucleotides (RNA), which is also called an RNA acceptor molecule, wherein a “nucleoside” refers to a molecule including cytidine (C) base linked to a pentose sugar; the dual end tagging of RNA or ds cDNA to prepare libraries for analysis by next generation sequencing, wherein the tag is a sequence of 5’ activated, 3’ blocked single stranded DNA, wherein the 3’ blocking group includes cytidine (interpreted as a 3’ cytidine), wherein acetyl-protected cytidine is widely used as a standard protecting group in oligonucleotide synthesis as evidenced by Lin; and that the shift in mobility of the DNA oligonucleotide is consistent with the expected change in the 3’- and 5’-terminal groups at each stage (interpreted as cytidine is linked to the 3’ end of each of the i tag sequences, and encompassing wherein i is ≥ 3). Thus, depending upon the particular oligonucleotide-encoded library to be synthesized, and/or the tags or protecting groups desired, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to substitute and/or combine the method of synthesizing libraries of molecules encoding an oligonucleotide tag including deoxynucleotides such as cytidine as disclosed by Morgan et al. with nucleosides including cytidine as a 3’-blocking group and/or tag sequence as taught by Vaidyanathan et al. to create oligonucleotide-encoded libraries. Based on the Examiner’s interpretation of the claim language, the combined references of Morgan et al. and Vaidyanathan et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 2, 8, 9, 12 and 26-33 is maintained under 35 U.S.C. 103(a) as being unpatentable over Keefe et al. (US Patent Application Publication No. 20140315762, published October 23, 2014; PCT filed September 7, 2012, effective filing date September 7, 2011) as evidenced by Lief et 
Regarding claims 1 and 26, Keefe et al. teach oligonucleotide-encoded libraries including DNA-encoded chemical libraries, and methods of tagging such libraries including oligonucleotides that including one or more 2’-substituted nucleotides, such as a 2’-O-methyl or 2’-fluoro nucleotides such as 2’-O-methyl cytidine or 2’-fluoro cytidine, and other conditions or reagents to improve single-stranded ligation of tags and to enhance enzyme ligation, or one or more chemical functionalities to support chemical ligation (corresponding to library; DNA fragment; and cytidine, claims 1 and 26) (Abstract; and paragraphs [0005], lines 1-3; [0024]; and [0037], lines 9-10). Keefe et al. teach that a sequence of chemical reactions is designed, and a set of building blocks is chosen so that the reaction of the chosen building blocks under the defined chemical conditions will generate a combinatorial plurality of molecules or a library of molecules, wherein one or more molecules can have a utility as a therapeutic agent for a particular protein (corresponding to preparing library building block; combinatorial; and synthesizing a library, claims 1 and 26) (paragraph [0108], lines 10-16).  Keefe et al. teach a method of tagging a first library including an oligonucleotide-encoded chemical entity, including; (i) providing a headpiece having a first functional group and a second functional group, wherein the headpiece includes at least one 2’-sbustituted nucleotide; (ii) binding the first functional group of the headpiece to a first component of the chemical entity; (iii) binding the second functional group of the headpiece to a first building block tag to form a complex, wherein steps (ii) and (iii) can be performed in any order, and wherein the first building block tag encodes for the reaction of step (ii), thereby providing a tagged library, wherein the headpiece includes the 2’-substituted nucleotide at one or more of the 5’ terminus, the 3’ terminus, or the internal positon of the headpiece, and wherein the first building block tag includes at least one 2’-substututed nucleotides; at the 5’-terminus or 3’-terminus of the complex (iv) binding a second building block tag to the complex; (v) binding a second component such as a first building block or second building block of the chemical library to the first component, where steps (iv) and (v) can be carried out in any order, and wherein the second building block tag includes a 2’-sustuttued nucleotide (corresponding to tag; cytidine linked to the 3’ end; start sequence; first building blocks; linear combination) (paragraphs [0005]-[0007]; [0008], lines 1-3; [0011]; and [0012], lines 1-3). one or more additional building block tags, if present, including a modification including one or more modified nucleotides (interpreted as ≥ 3 number of tag sequences) (paragraph [0037], lines 1-10). Keefe et al. teach that “building block tag” means an oligonucleotide portion of the library that encodes the addition (e.g., by binding reaction) of a component (e.g., a scaffold or a building block), the headpiece in the library, the identity of the library, the use of the library and/or the origin of a library member (corresponding to tag; and DNA fragment) (paragraph [0045], lines 1-6). Keefe et al. teach that the methods or the complexes including only single-stranded molecules, wherein the headpiece, the first building block tag, the second building block tag, and/or the one or more additional building block tags are single stranded (corresponding to single stranded DNA with a free end, claims 1 and 26) (paragraph [0030, lines 1-4). Keefe et al. teach that each cycle includes the addition of one or more building blocks (BBA, BBB, and BBC, which are encoded by tag A, B and C, respectively) (interpreted as encompassing i ≥ 3 tag sequences) (paragraph [0078]). Keefe et al. teach that the pools are screened individually to identify compounds that bind to a target, and analyzing the An tags by sequencing, microarray analysis and/or restriction digest analysis (corresponding to screening DNA-encoded library; and sequencing, claim 1) (paragraph [0176], lines 29-32 and 42-44). Keefe et al. teach that the oligonucleotide can be DNA, RNA or any derivative thereof, and that the oligonucleotide polymer can include natural bases such as adenosine, thymidine, guanosine, cytidine, and uridine (corresponding to cytidine) (paragraph [0055], lines 3-10), wherein acetyl-protected cytidine is widely used as a standard protecting group in oligonucleotide synthesis as evidenced by Lin (pg. 70, last partial paragraph); and wherein labeling oligonucleotides by adding cytidine derivatives onto either the 5’- or the 3-end of oligonucleotides is known in the art as evidenced by Lief et al. (col 6, lines 20-24).
Regarding claims 2 and 27-29, Keefe et al. teach that the headpiece, the first building block tag, the second building block tag, or the one or more additional building block tags, if present, wherein the headpiece includes a pre-adenylated 5’-terminus including from 5 to 20 nucleotides (corresponding to start sequence; poly-adenosine comprising 12-20 adenosines; not less than 6 nucleotides; and 9 nucleotides, claims 2 and 27-29) (paragraphs [0021], lines 23-26; and [0022]).
claims 8 and 30, Keefe et al. teach reductive amination reaction with an aldehyde group and an amino group; and that functional groups of the headpiece (e.g., the starting nucleotide) can be used to form a covalent bond with a component (e.g., a scaffold or a building block) of the chemical entity and another covalent bond with a tag including terminating in a functional group such as a carboxyl, alkynyl or phosphate group (corresponding to a amination reaction; carboxylation; and alkynylation) (paragraphs [0047], lines 13-15; [0049]; [0051];and [0134], lines 1-12).
Regarding claims 9 and 31, Keefe et al. teach that Figure 12F shows ligation reactions and MS analysis of reaction of CFL oligonucleotide with piperidine where reaction conditions included oligonucleotides and piperidine in borate buffer at pH 9.5 for 20 hours at room temperature (corresponding to pH 8-12 at 0-30C) (paragraph [0075], lines 17-27; and Figure 12F).
Regarding claims 32 and 33, Keefe et al. teach that step (iv) can further include purifying the complex and reacting the complex with a polynucleotide kinase to form a phosphate group on the 5’ terminus prior to binding the second building block tag; and that enzymatic ligation can include one or more ligases including T4 RNA ligase (corresponding to T3 RNA ligase; and polynucleotide kinase) (paragraphs [0011], lines 14-17; and [0153]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view of the benefits of creating DNA-encoded libraries as exemplified by Keefe et al., it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of tagging library members as disclosed by Keefe et al. to include oligonucleotide polymer tags comprising natural bases including cytidine, and/or modified bases such as 2’-substituted nucleotides such as 2’-O-methyl cytidine 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Keefe fails to teach that the claimed tag sequences all have a cytidine ribonucleotide linked to the 3’ end that each of the i ≥ 3 tag sequences comprises a DNA fragment and a cytidine ribonucleotide linked to its 3’ end (Applicant Remarks, pg. 6, last partial paragraph); and (b) that Keefe concerns itself with the use of 2’-substituted nucleotides to enhance chemical ligation, such that one of ordinary skill in the art would be motivated to use 2’-substituted nucleotides, as opposed to natural nucleotides such as cytidine (Applicant Remarks, pg. 7, first partial paragraph).
 Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, the Examiner’s interpretation of the claim language including the term “a cytidine ribonucleotide”, the MPEP, and the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that Keefe fails to teach that the claimed tag sequences all have a cytidine ribonucleotide linked to the 3’ end that each of the i ≥ 3 tag sequences comprises a DNA fragment and a cytidine ribonucleotide linked to its 3’ end, the Examiner disagrees. Keefe et al. teach that a oligonucleotide is a polymer of nucleotides having a 5’-terminus, a 3’-terminus, and one or more nucleotides at an internal position, wherein the oligonucleotide can include DNA or any derivative thereof (interpreted as a DNA with a 5’ or 3’ tag), and can include natural bases such as cytidine, base analogs, and/or modified nucleotides (interpreted as encompassing cytidine ribonucleotides; and linked to the 3’ end), wherein it is known that acetyl-protected cytidine is widely used as a standard protecting group in oligonucleotide synthesis as evidenced by Lin; and that the first building block tag, the second building block tag, and/or the one or more additional building block tags, if present, include a modification including one or more modified nucleotides; that each cycle includes the addition of one or more building blocks (BBA, BBB, and BBC, which are encoded by tag A, B and C, respectively) (interpreted as each of the i number of tag sequences comprises DNA and a cytidine ribonucleotide, and encompassing i ≥ 3 tag sequences); and that modified nucleotides include 2’-substituted nucleotides such as 2’-O-methyl cytidine or 2’-fluoro cytidine (also interpreted as each comprising a cytidine ribonucleotide). Thus, depending upon the particular oligonucleotide-encoded library to be synthesized, and/or the particular protecting group or tag selected/desired, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of tagging library members as disclosed by Keefe et al. to include oligonucleotide polymer tags comprising natural bases including cytidine and/or 2’-substituted nucleotides including 2’-O-methyl cytidine as taught by Keefe et al. with a reasonable expectation of success in creating oligonucleotide-encoded libraries comprising modified and unmodified nucleotides including 2’-substituted cytidine and cytidine; and/or in improving or enhancing enzyme ligation, or one or more chemical functionalities to support chemical ligation for tagging DNA-encoded libraries. Based on the Examiner’s interpretation of the claim language, Keefe et al. teach all of limitations of the claims.
Regarding (b), please see the discussion supra regarding the broadness of instant claim 1, the Examiner’s interpretation of the claim language including the term “a cytidine ribonucleotide”, the MPEP, and the Examiner’s response to Applicant’s arguments. Moreover, it is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that one of ordinary skill in the art would be motivated to use 2’-substituted nucleotides, as opposed to natural nucleotides such as cytidine, the Keefe et al. teach the use of natural bases including cytidine, base analogs, and modified nucleotides such as 2’-substituted nucleotides including 2-O-methyl cytidine and/or other reagents to enhance enzyme ligation, or as chemical functionalities to support chemical ligation (See; Abstract; and paragraph [0055]). Thus, Keefe et al. teach all of the limitations of the claims including building block tags comprising natural nucleotides.


New Objections/Rejections
Specification Objections
The disclosure is objected to because of the following informalities: the Specification, filed 
June 18, 2015 recites in Tables 1-3, tag sequences such as: “TCAGGCAGAc”; “AGCATTTCAc”; “CGACTTACCc”; “CGACTTAGCc”; “GGAGTTCAAc”; “CTACGAGAAc”; TAGGCGTTAc”, etc. each comprise a lower case “c” at the 3’ end of each tag sequence. No definition or identification is provided for the lower case “c” of Tables 1-3 (See; as-filed Specification, paragraphs [00047]; [00073]; and [000115]; and Amendments to the Specification, filed 06-18-2015). It is unclear as to the structure of “c” in each of the tag sequences, and whether “Ac” represents an acetyl group; whether “c” represents a generic cytidine structure; whether the term refers to cytosine; whether “c” represents a cytidine ribonucleotide; or whether “c” represents some other molecule, moiety, or amino acid.
Appropriate correction is required.

Conclusion
Claims 1, 2, 8, 9, 12 and 26-33 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639